department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date u i l contact person identification_number contact number employer_identification_number form required to be filed tax years se t-eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely yours robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date u i l legend o c i dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below the information submitted indicates that you were incorporated on date under the laws of the state of a when you e-filed your articles of incorporation to the secretary of state your articles state that your purposes shall be solely educational and charitable and no part of the net_earnings thereof shall inure to the benefit of any private individual you did not submit a copy of your bylaws or any other document regarding your operating procedures in your application you state that each of your potential members must be a franchisee of b and that there are no different classes of membership you state that your first and foremost activity or eighty percent of what you do and goals of your members as it relates to a cooperative relationship with your members’ common franchisor you state that this includes uniting franchisees making it easier for your franchisor to hear one unified voice your secondary activity is to receive information from your franchisor and disseminate that information to your members will be to advocate the needs interests sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual an association of persons having some common business_interest the purpose of which is to sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons it is an organization of the same general class as a chamber of commerce revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption under sec_501 of the code as a business league even though it performs functions which are of benefit to the particular industry and the public generally revrul_58_294 1958_1_cb_244 discusses an organization that is organized and operated for the purpose of promoting uniform business advertising and fair trade practices in connection with the manufacture and sale of a certain patented product membership in the organization is limited to any person firm or corporation licensed to manufacture and sell the specified product the organization owns the controlling_interest in the corporation which holds the basic patents and sells to the members of the organization the materials and equipment necessary in the manufacture of the product the revenue_ruling holds that the organization does not qualify for exemption as an organization described in sec_501 of the code because it is engaged in furthering the business interests of the dealers in the particular patented product revrul_64_315 1964_2_cb_147 holds that an association of merchants whose businesses constitute a shopping center and which expends its funds and engages exclusively in advertising in various newspapers and on television and radio in order to attract customers to the shopping center is not entitled to exemption as an organization described in sec_501 of the code the organization’s advertising contains the names of member merchants and their merchandise and the publication of a shopping news advertising in other publications and also by radio and television by which means the organization advertises the merchandise and the names of its members merchants shows this to be the primary purpose and activity of the organization such activity constitutes the performance of particular services for members rather than an activity directed to the improvement of business conditions generally as required by the applicable regulations revrul_67_77 1967_1_cb_138 holds that an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile and is therefore not exempt under sec_501 of the code since it is performing particular services for its members the revenue_ruling states that it relates to whether an organization which is organized and operated for the primary purpose of financing advertising campaigns to promote the sale of a particular make of automobile is entitled to exemption under sec_501 revrul_72_211 1972_1_cb_150 clarifies revrul_56_65 supra and holds that an organization formed to promote the interests of its members and persons or firms related to the building and construction industry by providing a plan room and news bulletin available to the entire industry qualifies for exemption under sec_501 of the code the revenue_ruling stresses that one of the main reasons for exemption is the fact that the organization's facilities are open for use by all individuals and businesses in the industry nonmembers as well as members revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants' association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community and it has been accepted that an organization seeking exemption under sec_501 as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all the commercial enterprises in a given trade community the revenue_ruling states that trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry the revenue_ruling also stresses that membership in sec_501 organizations is voluntary and open generally to all businesses and professional persons in the community the revenue_ruling clarifies revrul_64_315 supra by stating that in no event should it be construed as implying that a merchant's association whose membership is restricted to the tenants of a one-owner shopping center and their common lessor and whose activities are directed solely to promoting the general interests of its members may be exempt under sec_501 membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry in 440_us_472 the supreme court held that an organization that promotes a single brand of muffler is not exempt under sec_50i c of the code because it does not promote a line_of_business as required in the regulations in this case the organization initially confined its membership to dealers franchised by midas international corporation midas and its purpose was to establish a group to negotiate unitedly with midas management despite the fact that the organization later amended its bylaws to eliminate its membership restriction it neither recruited nor acquired a member who was not a midas franchisee the court stated that an organization with a primary objective other than to benefit an entire industry and with a purpose to promote and give a competitive advantage to one product or one segment of a business cannot satisfy the line_of_business test the court further concluded that exemption under sec_50l c is not available to aid one group in competition with another within an industry the court noted that exemption has been consistently denied by the service to business groups whose membership and purposes are narrower than those that meet the line_of_business test in that they fail to benefit either an entire industry or all components of an industry within a geographic area examples of those denied exemption for failure to meet the line_of_business test include those that bottle a single brand of soft drink market a single brand of automobile or have licenses to a single patented product the information you have submitted shows that your membership is limited to franchisees of b because your membership is not open generally to all businesses and professional men and women in your community you are not a chamber of commerce as explained in revrul_73_411 supra since you are structured along particular industry or business lines your right to exemption under sec_501 of the code if any must rest on your characterization as a trade_association or business league your application indicates that your primary activity is to be an advocate for your members to b and to disseminate information from b to your members by being an advocate for your members and providing them with information from b you are promoting their common business interests but at the expense of every other individual or organization engaged in the same line_of_business which are not your members or franchisees of b or engaged in the same line_of_business as b therefore you are providing services and information only for and to a limited group of organizations within a particular business of line_of_business as concluded by the supreme court in national muffler dealers association supra exemption under sec_501 of the code is not available for such organizations as also discussed in rev ruls and both supra exemption under sec_501 relies on the presentation of services and information to an entire line_of_business rather than just to a select few within or a segment of a line_of_business even if you modified or abandoned your membership limitation there is nothing in your application to show even an indication that you would either intend to or be abie to recruit or acquire any member other than a franchisee of b for these reasons we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code you are required to file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this fetter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours robert choi director exempt_organizations rulings agreements
